DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a divisional of 16/536668 filed on 08/09/2019 and 16/536668 has a provisional application of 62/716894 filed on 08/09/2018.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 08/09/2019 and 02/20/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 24, recite “if” which infers a conditional statement, thus, rendering the claim indefinite. Similar problem exist in claim 3 line 1; claim 11 line 26 and claim 13 line 1. Since Dependent claims 2-10 and 12-20 are corresponding on own independent claim 1 or 11 they are also rejected for the same reason as described hereinabove.
Claim 1 line 15 recites “the associated search spaces corresponding to two different control resource sets” is vague and indefinite how the different control resource sets can be distinguished. Similar problem exists in claim 11.
Claim 1 lines 18-22 recite demodulation reference signals ports are quasi collocated with first/second set of reference signals are vague and indefinite ports are physical entities whereas signals are abstract entities transmitted via ports. Similar problem exists in claim 11.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reason for allowance: 

Bagheri et al. (US 2020/0107346 A1), which directed to a resource allocation assignment for a set of scheduled TTIs can be received from a network in a first TTI belonging to the set of scheduled TTIs. A first set of resources for receiving a first portion and a second set of resources for receiving a second portion of a first downlink user data in the first TTI can be determined based on the resource allocation assignment. The first downlink user data corresponding to at least a first transport block in the first and the second set of resources can be received. A third set of resources for receiving a first portion and a fourth set of resources for receiving a second portion of a second downlink user data in a second TTI belonging to the set of scheduled TTIs can be determined based on the resource allocation assignment. The second downlink user data corresponding to at least a second transport block in the third and the fourth set of resources can be received; 
Jung et al. (US 2018/0132264 A1), which direct to apparatuses, methods, and systems are disclosed for communicating a short-duration uplink channel. One apparatus includes a transceiver that receives a downlink scheduling assignment message from a base unit, the scheduling message assigning resources for reception of a TB. The apparatus includes a processor that identifies a set of uplink resources in a slot and determines a first uplink resource from within the set. Here, selecting the first uplink resource is based on: a RB index of a first assigned FRU of the TB, a lowest 
None of these references, take alone or in combination, teaches the claims as, “the associated search spaces correspond to two different control resource sets comprising a first control resource set and a second control resource set, and wherein: demodulation reference signal ports of the first control resource set are quasi- collocated with a first set of reference signals; demodulation reference signal ports of the second control resource set are quasi-collocated with a second set of reference signals; and  51 Lenovo Docket No. SMM920180071-US-NP2KB&A Docket No. 1425.2.331DIVthe first set of reference signals and the second set of reference signals are different” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


August 14, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478